139 F.3d 911
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Phil GIVENS;  Frank Jones;  Rick Wilkerson, Plaintiffs-Appellants,v.Dan GLICKMAN, individually and in his official capacity asthe United States Secretary of Agriculture;  Grant Buntruck,individually and in his official capacity as the NationalAdministrator for the Farm Service Agency aka Farm ServiceAgency;  Paul Johnson, individually and in his officialcapacity as National Administrator for the Natural ResourcesConservation Service;  John Stinsel, individually and in hisofficial capacity as Deputy Director of Farm Services Agencyaka Farm Services Agency;  Pearlie Reed, individually and inhis official capacity as Associate Chief of the NaturalResources Conservation Service aka Natural ResourcesConservation Service;  Terry Peach, individually and in hisofficial capacity as Farm Service Agency, Executive Directorfor the State of Oklahoma aka Farm Service Agency aka TheState of Oklahoma;  Ron Clark, individually and in hisofficial capacity as Southwest Regional Director of theNatural Resources Conservation Service;  Star Bryant,individually and in his official capacity as the SouthwestRegional Director of the Farm Service Agency aka FarmService Agency;  Judy Johnson, individually and in herofficial capacity as Regional Conservationist of the NaturalResources Conservation Service aka Natural ResourcesConservation;  Tina Nuckols, individually and in herofficial capacity as District Director Farm Service Agencyaka Farm Service Agency;  Les Connor, individually and inhis official capacity as District Director of the NaturalResources Conservation Service aka Natural ResourcesConservation Service;  Marty Daugherty, individually and inhis official capacity as County Executive Director FarmService Agency aka Farm service Agency;  Scott Pace,individually and in his official capacity as CountyExecutive Director of Natural Resources Conservation Serviceaka Natural Resources Conservation Service;  Ted Patterson,individually and in his official capacity as the NativeAmerican Coordinator for Farm Service Agency aka FarmService Agency;  Willie D. Cook, individually and in hisofficial capacity as Civil Rights and Small BusinessDirector for the Farm Service Agency aka Farm ServiceAgency;  Tom Weber, individually and in his officialcapacity as Deputy Chief of Natural Resources ConservationService Programs;  Jim Spears, individually and in hisofficial capacity as County Executive Director Farm ServiceAgency, aka Farm Service Agency, Defendants-Appellees.
No. 97-7069.
United States Court of Appeals, Tenth Circuit.
Feb. 9, 1998.

Before BALDOCK, EBEL, and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


3
Plaintiffs-Appellants Phil Givens, Frank Jones, and Rick Wilkerson appeal the district court's dismissal of their civil rights complaint brought pursuant to 42 U.S.C. §§ 1981, 1983, 1985(3), 1986, 1988, and 2000(d).  The complaint named seventeen federal officials, including the Secretary of Agriculture and high-ranking officials of the Farm Service Agency and the Natural Resources Conservation Service.  The district court dismissed the complaint on the grounds that the plaintiffs "failed to allege specific, substantial, and relevant facts as to how any of these defendants deprived a plaintiff or plaintiffs of their constitutional rights of due process and/or equal protection of the law."   Dist. Ct. Order at 4. This court exercises jurisdiction pursuant to 28 U.S.C. § 1291 and affirms.


4
This court reviews de novo a district court's dismissal for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6).  Lucero v. Gunter, 52 F.3d 874, 877 (10th Cir.1995).


5
At the heart of the dispute between the parties on appeal is the following legal question:  is a civil rights complaint against a government official under 42 U.S.C. § 1983 or a federal official under Bivens v. Six Unknown Agents, 403 U.S. 388 (1971), subject to a heightened pleading standard?   The appellants argue that the Supreme Court rejected such a standard in Leatherman v. Tarrent County, 113 S. Ct. 1160 (1993).  The appellants move on to argue that their complaint is clearly sufficient under the general liberal pleading requirements set out in Federal Rule of Civil Procedure 8.


6
The problem with appellant's argument, as pointed out by the appellees, is that Leatherman court limited its abrogation of the heightened pleading standard to those cases involving municipal liability.  In fact, the Leatherman court specifically stated:  "We ... have no occasion to consider whether our qualified immunity jurisprudence would require a heightened pleading in cases involving government officials."  Id. at 166-67.   In response to this language in Leatherman, this court has expressly indicated that it will continue to apply a heightened pleading requirement in cases involving individual government officials.  Breidenbach v. Bolish, 126 F.3d 1288, 1292 n. 2 (10th Cir.1997).  Accordingly, appellants' argument that their complaint should be viewed under the liberal notice pleading requirements of Federal Rule of Civil Procedure 8 is without merit.


7
Having concluded that the district court employed the proper standard in determining whether appellants civil rights complaint sufficiently stated a claim for relief, this court affirms the district court's conclusion that appellants' complaint was insufficiently specific under the heightened pleading standard for civil rights claims against government officials for substantially the reasons set forth in the district court's Memorandum and Order dated July 5, 1997.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3